       Case 15-30694                Doc 44        Filed 10/11/18 Entered 10/11/18 23:31:45                            Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              Carolyn L Jones                                                Social Security number or ITIN   xxx−xx−7737

                      First Name   Middle Name   Last Name                           EIN   _ _−_ _ _ _ _ _ _

Debtor 2                                                                             Social Security number or ITIN _ _ _ _
(Spouse, if filing)   First Name   Middle Name   Last Name
                                                                                     EIN   _ _−_ _ _ _ _ _ _

United States Bankruptcy Court Northern District of Illinois

Case number: 15−30694




Order of Discharge                                                                                                                  12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 1328(a) is granted to:

               Carolyn L Jones
               aka Carolyn Jones−Redmond

               If the trustee has filed and served a notice pursuant to Bankruptcy Rule 3002.1(f), and no statement is timely filed by
               the mortgagee in response, the mortgage addressed by the notice is deemed to be fully current as of the date of the
               notice.


               October 9, 2018                                              For the court:          Jeffrey P. Allsteadt, Clerk
                                                                                                    United States Bankruptcy Court



Explanation of Bankruptcy Discharge in a Chapter 13 Case

This order does not close or dismiss the case.                               Most debts are discharged
                                                                             Most debts are covered by the discharge, but not all.
                                                                             Generally, a discharge removes the debtors' personal
Creditors cannot collect discharged debts                                    liability for debts provided for by the chapter 13 plan.
This order means that no one may make any                                    In a case involving community property: Special rules
attempt to collect a discharged debt from the                                protect certain community property owned by the debtor's
debtors personally. For example, creditors cannot                            spouse, even if that spouse did not file a bankruptcy
sue, garnish wages, assert a deficiency, or                                  case.
otherwise try to collect from the debtors personally
on discharged debts. Creditors cannot contact the                            Some debts are not discharged
debtors by mail, phone, or otherwise in any                                  Examples of debts that are not discharged are:
attempt to collect the debt personally. Creditors
who violate this order can be required to pay                                       ♦ debts that are domestic support obligations;
debtors damages and attorney's fees.
However, a creditor with a lien may enforce a                                       ♦ debts for most student loans;
claim against the debtors' property subject to that
lien unless the lien was avoided or eliminated. For
example, a creditor may have the right to foreclose                                 ♦ debts for certain types of taxes specified in 11
a home mortgage or repossess an automobile.                                           U.S.C. §§ 507(a)(8)( C), 523(a)(1)(B), or
                                                                                      523(a)(1)(C) to the extent not paid in full under
This order does not prevent debtors from paying                                       the plan;
any debt voluntarily. 11 U.S.C. § 524(f).


                                                                                           For more information, see page 2




Form 3180W                                                   Chapter 13 Discharge                                       page 1
   Case 15-30694        Doc 44     Filed 10/11/18 Entered 10/11/18 23:31:45                Desc Imaged
                                   Certificate of Notice Page 2 of 4




    ♦ debts that the bankruptcy court has                         ♦ debts for restitution, or damages,
      decided or will decide are not discharged                     awarded in a civil action against the
      in this bankruptcy case;                                      debtor as a result of malicious or willful
                                                                    injury by the debtor that caused
                                                                    personal injury to an individual or the
    ♦ debts for most fines, penalties, forfeitures,                 death of an individual; and
      or criminal restitution obligations;

                                                                  ♦ debts for death or personal injury
    ♦ some debts which the debtors did not                          caused by operating a vehicle while
      properly list;                                                intoxicated.

    ♦ debts provided for under 11 U.S.C. §                 In addition, this discharge does not stop
      1322(b)(5) and on which the last payment             creditors from collecting from anyone else who
      or other transfer is due after the date on           is also liable on the debt, such as an insurance
      which the final payment under the plan               company or a person who cosigned or
      was due;                                             guaranteed a loan.

    ♦ debts for certain consumer purchases
      made after the bankruptcy case was filed if           This information is only a general
      obtaining the trustee's prior approval of             summary of a chapter 13 discharge; some
      incurring the debt was practicable but was            exceptions exist. Because the law is
      not obtained;                                         complicated, you should consult an
                                                            attorney to determine the exact effect of
                                                            the discharge in this case.




Form 3180W                                 Chapter 13 Discharge                              page 2
        Case 15-30694        Doc 44    Filed 10/11/18 Entered 10/11/18 23:31:45             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 15-30694-JBS
Carolyn L Jones                                                                         Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: tjernigan              Page 1 of 2                   Date Rcvd: Oct 09, 2018
                               Form ID: 3180W               Total Noticed: 46


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 11, 2018.
db             +Carolyn L Jones,    9644 S. Emerald,    Chicago, IL 60628-1003
23686209        AT&T,   Bankruptcy Dept,    6021 S. Rio Grande Ave, 1st Floor,      Orlando, FL 32809-4613
23686210        AT&T,   Bankruptcy Dept.,     1585 Waukegan Road,    Waukegan, IL 60085-6727
23686207       +Americaweb.com,    2128 N 14th St.,    Ponca City, OK 74601-1831
23686213       +CNAC Dundee,    750 Dundee Ave,    East Dundee, IL 60118-3010
26438818       +CNAC EAST DUNDEE,    Weltman, Weinberg & Reis Co.,L.P.A.,     180 N. LaSalle Street, Suite 2400,
                 Chicago, IL 60601-2704
23686212       +City of Chicago,    Dept. of Revenue,    PO Box 88292,    Chicago, IL 60680-1292
23686217       +Gemma B. Dixon,    222 N LaSalle,    Suite 2160,    Chicago, IL 60601-1107
23686222       +Ingallis Memorial Hospital,     Correspondence Address,    PO Box 3397,    Chicago, IL 60654-0381
23761276       +Ingalls Hospital,    One Ingalls Drive,     Harvey, IL 60426-3591
23686223       +Ingalls Memorial Hospital,     Bankruptcy Department,    PO Box 75608,    Chicago, IL 60675-5608
23686224       +Law Office of Brian S. Glass, PC,     PO Box 59440,    Chicago, IL 60659-0440
23686225       +Merchants Credit Guide Co,     PO Box 1259,    Oaks, PA 19456-1259
23686226       +Mrsi (Medical Recovery Specialsts,     2250 E Devon Ave Ste 352,     Des Plaines, IL 60018-4519
23686228       +Optimize Financial,    11 E Adams,    Suite 501,    Chicago, IL 60603-6333
23686229        Optimize Financial Group,     161 Bay Street, 27th Floor,    Toronto, ON,    M5J 2SI
23739894       +PEOPLES GAS LIGHT & COKE COMPANY,     200 EAST RANDOLPH STREET,     CHICAGO, ILLINOIS 60601-6433
23686232       +PNC Bank,    One NCC Parkway,    Mail Code: 21-yb43-021,    Kalamazoo, MI 49009-8003
23686230       +Pangea Ventures, LLC,    640 N. LaSalle #638,     Chicago, IL 60654-2656
23686231       +Peoplesene,    Bankruptcy Department,    200 E. Randolph,    Chicago, IL 60601-6436
23686233        Stellar Recovery INC,    1327 Highway 2W, Ste. 100,     Kalispell, MT 59901
23686234       +Sunrise Credit Service,    234 airport Plaza Blvd S,     Farmingdale, NY 11735-3938
23686237       +Theo Davis,    c/o Vaughn A White,    954 W Washington Blvd, Suite 625,     Chicago, IL 60607-2211
23686238       +Thomas J Raleigh, Attorney at Law,     520 N Halsted,    Suite 201,    Chicago, IL 60642-7566
23686240       +Village of Hazel Crest,    3000 W. 170th Place,     Hazel Crest, IL 60429-1129

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
23686211       +EDI: CINGMIDLAND.COM Oct 10 2018 06:08:00        AT&T,   Bankruptcy Dept.,    5407 Andrew Highway,
                 Midland, TX 79706-2851
23714052       +EDI: CINGMIDLAND.COM Oct 10 2018 06:08:00        AT&T Mobility II LLC,    % AT&T Services, Inc,
                 Karen Cavagnaro, Paralegal,    One AT&T Way, Room 3A104,     Bedminster, NJ 07921-2693
23686206       +E-mail/Text: bankruptcy@rentacenter.com Oct 10 2018 02:37:46         Acceptance Now,
                 5501 Headquarters Dr.,    Plano, TX 75024-5837
23719236        EDI: AIS.COM Oct 10 2018 06:08:00      American InfoSource LP as agent for,
                 T Mobile/T-Mobile USA Inc,    PO Box 248848,     Oklahoma City, OK 73124-8848
23686208       +EDI: PHINHARRIS Oct 10 2018 06:08:00       Arnold Scott Harris,     111 W. Jackson, #600,
                 Chicago, IL 60604-3517
23778990       +E-mail/Text: gteder1@cnac.com Oct 10 2018 02:36:39        CNAC,    750 Dundee Ave,
                 East Dundee, IL 60118-3010
23765174       +EDI: PHINHARRIS Oct 10 2018 06:08:00       City Of Chicago Department Revenue,
                 C/o Arnold Scott Harris P.C.,    111 W Jackson Blvd Ste 600,      Chicago, IL 60604-3517
23686214       +EDI: RCSFNBMARIN.COM Oct 10 2018 06:08:00        Credit One,    Bankrupcty Department,
                 PO Box 98873,    Las Vegas, NV 89193-8873
23686215       +EDI: CREDPROT.COM Oct 10 2018 06:08:00       Credit Protection Association,     13355 Noel Rd.,
                 Dallas, TX 75240-6837
23686216       +EDI: ECMC.COM Oct 10 2018 06:08:00       ECMC,    1 Imation Place,    Building 2,
                 Oakdale, MN 55128-3422
24077662        EDI: ECMC.COM Oct 10 2018 06:08:00       ECMC,    PO BOX 16408,    SAINT PAUL, MN 55116-0408
23686218       +E-mail/Text: collections@greentrustcash.com Oct 10 2018 02:37:28         Green Trust Cash,
                 PO Box 340,    Hays, MT 59527-0340
23686219       +EDI: PHINHARRIS Oct 10 2018 06:08:00       Harris & Harris, Ltd,     111 West Jackson Blvd,
                 Suite 400,    Chicago, IL 60604-4135
23686220       +EDI: IIC9.COM Oct 10 2018 06:08:00       IC Systems,    444 Highway 96 East,
                 Saint Paul, MN 55127-2557
23686221        EDI: IIC9.COM Oct 10 2018 06:08:00       IC Systems, Inc.,    PO Box 64378,
                 Saint Paul, MN 55164-0378
24082558        EDI: RESURGENT.COM Oct 10 2018 06:08:00        LVNV Funding, LLC its successors and assigns as,
                 assignee of FNBM, LLC,    Resurgent Capital Services,     PO Box 10587,
                 Greenville, SC 29603-0587
23686227       +E-mail/Text: opportunitynotices@gmail.com Oct 10 2018 02:36:46         Opportunity Financial,
                 11 E. Adams St., Ste. 501,    Chicago, IL 60603-6333
23686235        EDI: AISTMBL.COM Oct 10 2018 06:08:00       T Mobile Bankruptcy Team,     PO Box 53410,
                 Bellevue, WA 98015
23686236        EDI: AISTMBL.COM Oct 10 2018 06:08:00       T Mobile Wireless,     Attn: Bankruptcy Dept.,
                 PO Box 37380,    Albuquerque, NM 87176-7380
23686239        E-mail/Text: tidewaterlegalebn@twcs.com Oct 10 2018 02:34:52         Tidewater Finance Company,
                 6520 Indian Riverroad,    Virginia Beach, VA 23464-3439
23705741        E-mail/Text: tidewaterlegalebn@twcs.com Oct 10 2018 02:34:52         Tidewater Finance Company,
                 P.O. Box 13306,    Chesapeake, VA 23325
                                                                                                TOTAL: 21
          Case 15-30694            Doc 44       Filed 10/11/18 Entered 10/11/18 23:31:45                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: tjernigan                    Page 2 of 2                          Date Rcvd: Oct 09, 2018
                                      Form ID: 3180W                     Total Noticed: 46


             ***** BYPASSED RECIPIENTS (continued) *****

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
23704188*       ++OPPORTUNITY LOANS,   130 E RANDOLPH ST,   SUITE 1650,   CHICAGO IL 60601-6241
                 (address filed with court: Opportunity Financial, LLC,    11 E Adams St Suite 501,
                   Chicago, IL 60603)
23705756*       ++TIDEWATER FINANCE COMPANY,   P O BOX 13306,   CHESAPEAKE VA 23325-0306
                 (address filed with court: Tidewater Finance Company,    P.O. Box 13306,
                   Chesapeake, VA 23325)
                                                                                              TOTALS: 0, * 2, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 11, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 9, 2018 at the address(es) listed below:
              David M Siegel    on behalf of Debtor 1 Carolyn L Jones davidsiegelbk@gmail.com,
               author@proofofpayments.com;R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              Monette W Cope    on behalf of Creditor   CNAC EAST DUNDEE ecfnil@weltman.com
              Patrick S Layng    USTPRegion11.ES.ECF@usdoj.gov
              Tom Vaughn     ecf@tvch13.net, ecfchi@gmail.com
                                                                                             TOTAL: 4
